Case 1:20-cv-01106-LGS Document 110-13 Filed 12/16/20 Page 1 of 27




                Exhibit C
       Case 1:20-cv-01106-LGS Document 110-13 Filed 12/16/20 Page 2 of 27

                                                                                                     USOO653.5226B1

(12) United States Patent                                                           (10) Patent No.:              US 6,535,226 B1
       Sorokin et al.                                                               (45) Date of Patent:                    Mar. 18, 2003

(54) NAVIGABLE TELEPRESENCE METHOD                                                     4,847,700 A     7/1989 Freeman ...................... 386/99
        AND SYSTEM UTILIZING AN ARRAY OF
        CAMERAS                                                                                (List continued on next page.)
                                                                                            FOREIGN PATENT DOCUMENTS
(75) Inventors: Scott Sorokin, New York, NY (US);
                      David C. Worley, Weston, CT (US);                         WO          WO 97/03416           1/1997
                      Andrew H. Weber, New York, NY                                            OTHER PUBLICATIONS
                                                                                Shenchang Eric Chen, QuickTime VR- An Image-Based
(73) Assignee: Kewazinga Corp., Westport, CT (US)                               Approach to Virtual Environment Navigation, Apple Com
                                               -                                puter, Inc. pp. 1-10, Sep. 1995.*
(*) Notice:           Subject to any disclaimer, the term of this               Kelly et al., “An Architecture for Multiple Perspective
                      patent is extended or adjusted under 35                   Interactive Video,” pp., 1-20, 1995.*
                      U.S.C. 154(b) by 0 days.                                  Jasnoch et al., “Shared 3D Environment within a Virtual
                                                                                Prototyping Environment,” pp. 274–279, 1996.*
 21) Appl. No.: 09/283,413
(21) Appl. No.: 09/283,                                                                        (List continued on next page.)
(22) Filed:     Apr. 1, 1999
                                                                                Primary Examiner John Cabeca
                Related U.S. Application Data                                   ASSistant Examiner Tadesse Hailu
(60) Provisional application No. 60/080,413, filed on Apr. 2,                   (74) Attorney, Agent, or Firm-Strook & Strook & Lavan
        1998.                                                                   LLP
(51) Int. Cl. .................................................. G09G 5/00      (57)                    ABSTRACT
(52) U.S. Cl. ................          345/723; 345/427; 34.5/740
(58) Field of Search ................................. 345/744, 716             A telepresence method and System for providing users the
                         345/427, 848, 850, 419, 726: 34s/159.                  ability to navigate through an array of cameras capturing an
                     218, 716 79 51s 36-39. 3s.6118 119.                        environment. The array of cameras includes one or more
                          s        s     s     s     3s2/154. 600/11            Series of cameras, wherein each Series of cameras defines a
                                                                s               path through the environment and wherein the cameras in
(56)                     References Cited                                       each series have a progressively different perspective of the
                                                                                environment. Users interactively navigate through Series of
                  U.S. PATENT DOCUMENTS                                         cameras, thereby simulating movement along paths.
       4,355,328 A        10/1982 Kulik .......................... 348/38
       4,463,380 A            7/1984 Hooks, Jr. .................. 34.8/580                   119 Claims, 11 Drawing Sheets




                                                                                            810
                                                                              HUB



                                                          804                                        EECTRONic - 808
                                                                          SERVER                     STORAGE
                                                                                                     DEVICE



                                                          806
                                                                    USER INTERFACE/
                                                                    DISPLAY DEVICE
    Case 1:20-cv-01106-LGS Document 110-13 Filed 12/16/20 Page 3 of 27


                                                           US 6,535,226 B1
                                                                      Page 2


              U.S. PATENT DOCUMENTS                                        BeHere,http://www.behere.com/Products/lenssystem.html.
    5,023,725 A       6/1991 McCutchen .................. 348/38
                                                                           BeHere,http://www.behere.com/NewsPress/fnews001.html.
    5,067,014 A      11/1991 Bergen et al.                     382/107     Carnegie Mellon University Virtualized Reality, http://ww
    5,130,794. A      7/1992 Ritchey ..                     ... 348/39     w.cs.cmu.edu/af/cs/project/VirtualizedR/www/ex
    5,185.808 A       2/1993 Cok ..........                 ... 348/39     plain.html.
    5,187,571 A       2/1993 Braun et al.                ... 382/107       Carnegie Mellon University, http://www.cs.cmu.edu/afs/cs/
    5,253,168 A * 10/1993 Berg .........                 ... 600/301       project/VirtualizedR/www/main.html.
    5,257,349 A      10/1993 Alexander .                     123/399       Carnegie Mellon University, http://www.cs.cmu.edu/afs/cs/
    5,259,040 A      11/1993 Hanna ..........            ... 382/107       project/VirtualizedR/www/3manball new.html.
    5,465,729 A * 11/1995 Bittman et al. ............. 600/545             FullView Technologies, http://www.fullview.com/about.h-
    5.488.674. A      1/1996 Burt et al. .................. 382/284        tml.
    5,495,576 A       2/1996 Ritchey ..                   ... 345/420      FullView Technologies, http://www.fullview.com/technolo
    5,497,188 A       3/1996 Kaye ......                    ... 348/36     gy.html.
    5,562,572 A      10/1996 Carmein .                      ... 482/4
    5,566,251 A      10/1996 Hanna et al. ..             ... 382/284       FullView Technologies, http://fullview.com/gallery.html.
    5,581,629 A      12/1996 Hanna et al. ..             ... 348/103       Hipbone, http://www.hipbone.com/solutions/.
    5,585,858 A      12/1996 Harper et al. ............... 348/485         iMove/Infinite Pictures Inc./Smooth Move, http://www.s-
    5,598.208 A       1/1997 McClintock ................ 348/159           moothmove.com.
    5,600,368 A       2/1997 Matthews, III          ... 348/143            iMove, http://www.smoothmove.com/imovebeta/partners/
    5,604,529 A       2/1997 Kuga et al. ................... 348/46        index.html.
    5,616,912 A       4/1997 Robinson et al. ........ 250/2011             iMove,        http://smoothmove.com/imovebeta/partnerS/in
    5,629,988 A       5/1997 Burt et al. .....        ... 382/276          dex.html.
    5,632.007 A       5/1997 Freeman ...................... 706/59
    5,644,694. A * 7/1997 Appleton .................... 345/474            IPIX/Interactive Pictures Corp., http://www.ipix.com.
    5,649.032 A       7/1997 Burt et al. .................. 382/284        IPIX, http://ipix.com/products/fmproducts.html.
    5,659,323 A       8/1997 Taylor .......              ... 348/159       Multicam        Clips,   http://www.reelefx.com/Multicam/
    5,682,196 A      10/1997 Freeman .                         725/139     Mmain.htm.
    5,686,957. A     11/1997 Baker ........                 ... 348/36     Multicam/Index, http://www.reelefx.com/Multicam/Mtech
    5,703.961 A      12/1997 Rogina et al.               ... 382/154       nical/htm.
    5,706,416 A       1/1998 Mann et al. ...             ... 345/427       PAWS-at-a-glance, http://www.hitpaws.com/glance.html.
    5,708.469 A       1/1998 Herzberg ..................... 348/39         PAWS, http://www.hitpaws.com/company.html.
    5,724,091 A       3/1998   Freeman et al. ............      725/138    PAWS, http://www.hitpaws.com/facq.html.
    5,729,471 A       3/1998   Jain et al. ......        ...    725/131
    5,745,305. A      4/1998   Nalwa ........................   359/725    Perceptual Robotics Inc., http://www.perceptuallrobotic
    5,850,352 A      12/1998   Moezzi et al. ..............     345/419    S.com/about/.
    5,900,849 A * 5/1999 Gallery .......................... 345/8          Perceptual Robotics Inc., http://www.perceptuallrobotic
    5,963,664 A      10/1999 Kumer et al. ..             ... 382/154       S.com/products/.
    5.999,641 A      12/1999 Miller et al. ...           ... 382/154       Polycamera, http://www.cs.columbia.edu/CAVE/research/
    6,020,931 A       2/2000 Bilbrey et al. .            ... 348/584       demos.
    6,084.979 A       6/2000 Kanade et al. .         ... 382/154           Snell&Wilcox, http://www.snell.co.uk/internet/aboutus/in
    6,151,009 A      11/2000 Kanade et al. .............. 345/641          dexd.html.
    6,154.251 A 11/2000 Taylor ........................ 348/159            Snell & Wilcom Matrix press release/Jun. 1999, http://
    6,208,379 B1 * 3/2001 Oya et al. ...            ... 348/213            www.Snell.co.uk/internet/press/indeXd.html.
    6,384.820 B2 * 5/2002 Light et al. ................. 345/419
                                                                           Stanford University, Light field rendering http://graphic
                OTHER PUBLICATIONS                                         S.Stanford.edu/projects/lightfield/.
Leigh et al., “Multi-perspective Collaborative Design in                   Timetrack, Virtual camera movement, http://www.virtual
                                                                           camera.com/invention.html.
Persistent Networked Virtual Environments, pp. 1-13,                       Timetrack, http://www.virtualcamera.com/cameras.html.
1996.*
Kumar, R., et al., “Detecting Lesions. In Magnetic Reso                    Zaxel, 3D Replay, 2001.
nance Breast Scans,” SPIE, Oct. 1995.                                      Zaxel, Virtual Viewpoint-Remote Collaboration, 2001.
Ackerman, R., “New Display Advances Brighten Situational                   Zaxel, Virtual Viewpoint-Sports and Entertainment, 2001.
Awareness Picture,” Signal Magazine, Aug. 1998 Joint                       Shenchang Eric Chen and Lance Williams, “View Interpo
Operations Visualization Environment (JOVE)).                              lation for Image Synthesis, Apple Computer, Inc., pp. 1-7,
Be Here/360 degress immersive video, http://www.behere.                    Sep.1993.
com/PanImageCreationV/index.html.                                          * cited by examiner
Case 1:20-cv-01106-LGS Document 110-13 Filed 12/16/20 Page 4 of 27
 Case 1:20-cv-01106-LGS Document 110-13 Filed 12/16/20 Page 5 of 27


U.S. Patent       Mar. 18, 2003    Sheet 2 of 11       US 6,535,226 B1




                                  FIG.2O
 Case 1:20-cv-01106-LGS Document 110-13 Filed 12/16/20 Page 6 of 27


U.S. Patent       Mar. 18, 2003   Sheet 3 of 11        US 6,535,226 B1




        FIG.2b                    FIG.2C                FIG.2d
 Case 1:20-cv-01106-LGS Document 110-13 Filed 12/16/20 Page 7 of 27


U.S. Patent       Mar. 18, 2003   Sheet 4 of 11        US 6,535,226 B1
 Case 1:20-cv-01106-LGS Document 110-13 Filed 12/16/20 Page 8 of 27


U.S. Patent        Mar. 18, 2003      Sheet 5 of 11       US 6,535,226 B1


         DISPLAY           110
        STARTING
          VIEW

     USER ENTERS           12O
     USER INPUT AND
     TRANSMTS TO
     SERVER


     SERVER RECEIVES
     USER INPUT ""


                                   INCREMENT CAMERA
     DOES I = TO                   NODE ADDRESS ALONG
     THE RIGHT                     X AXIS

                                   INCREMENT CAMERA
     DOES = TO                     NODE ADDRESS ALONG          ADJUST
     THE LEFT                      X AXIS                      VIEW

                                                                 250
                                   INCREMENT CAMERA
                                   NODE ADDRESS ALONG
                                   Z AXIS

                                   INCREMENT CAMERA
     DOES   = DOWN                 NODE ADDRESS ALONG
                                   Z AXIS

                                   UPDATE CAMERA
     DOES   = JUMP                 NODE ADDRESS TO
                                   REFLECT JUMP


     TRANSMT
     "INPUT NOT UNDERSTOOD"         240
     MESSAGE
                                                  FIG.5
Case 1:20-cv-01106-LGS Document 110-13 Filed 12/16/20 Page 9 of 27
 Case 1:20-cv-01106-LGS Document 110-13 Filed 12/16/20 Page 10 of 27


U.S. Patent       Mar. 18, 2003    Sheet 7 of 11       US 6,535,226 B1
 Case 1:20-cv-01106-LGS Document 110-13 Filed 12/16/20 Page 11 of 27


U.S. Patent       Mar. 18, 2003    Sheet 8 of 11       US 6,535,226 B1




  D
  (
 Case 1:20-cv-01106-LGS Document 110-13 Filed 12/16/20 Page 12 of 27


U.S. Patent         Mar. 18, 2003           Sheet 9 of 11         US 6,535,226 B1

          OO
           o
                O

                                                      OO
                                                      O
                                                      OO
               v
               OO

                                                       C
                                                        Z
                                                       O                          OO
                                                        29 Lu
                                                                                  CD

                                    O
                                CO
         CN

                                                                     N
          N                                                             CsL
                                                                             S.
   8
   CO                                   C
                                                            L1.         H
                                                                           s
   N           t
               OO
                                        C                               f1.
                                                                        75 C/
                                                                          O



                                                                    S
Case 1:20-cv-01106-LGS Document 110-13 Filed 12/16/20 Page 13 of 27
Case 1:20-cv-01106-LGS Document 110-13 Filed 12/16/20 Page 14 of 27
   Case 1:20-cv-01106-LGS Document 110-13 Filed 12/16/20 Page 15 of 27


                                                     US 6,535,226 B1
                               1                                                                      2
     NAVIGABLE TELEPRESENCE METHOD                                      eras And Identifies The Fields Of View, issued Jan. 13, 1998.
     AND SYSTEM UTILIZING AN ARRAY OF                                   The System disclosed therein includes a plurality of cameras,
                CAMERAS                                                 wherein each camera has a field of view that is Space
                                                                        contiguous with and at a right angle to at least one other
           CROSS-REFERENCE TO RELATED                                   camera. In other words, it is preferable that the camera fields
                  APPLICATIONS                                          of view do not overlap each other. A user interface allows the
   This U.S. Non-Provisional Application claims the benefit             user to jump between views. In order for the user's view to
of U.S. Provisional Application Serial No. 60/080,413, filed            move through the venue or environment, a moving vehicle
                                                                        carries the cameras.
on Apr. 2, 1998, herein incorporated by reference.
                                                                           This system, however, has several drawbacks. For
          BACKGROUND OF THE INVENTION                                   example, in order for a viewer's perspective to move
  1. Field of the Invention
                                                                        through the venue, the moving vehicle must be actuated and
                                                                        controlled. In this regard, operation of the System is com
   The present invention relates to a telepresence System               plicated. Furthermore, because the camera views are
and, more particularly, to a navigable camera array telep          15   contiguous, typically at right angles, changing camera Views
resence System and method of using Same.                                results in a discontinuous image.
   2. Description of Related Art                                           Other attempts at providing a telepresence System have
   In general, a need exists for the development of telepres            taken the form of a 360 degree camera Systems. One Such
ence Systems Suitable for use with Static venues, Such as               system is described in U.S. Pat. No. 5,745,305 for Pan
museums, and dynamic venues or events, Such as a music                  oramic Viewing Apparatus, issued Apr. 28 1998. The system
concerts. The viewing of Such venues is limited by time,                described therein provides a 360 degree view of environ
geographical location, and the viewer capacity of the venue.            ment by arranging multiple cameras around a pyramid
For example, potential visitors to a museum may be pre                  shaped reflective element. Each camera, all of which share
vented from viewing an exhibit due to the limited hours the        25
                                                                        a common virtual optical center, receives an image from a
museum is open. Similarly, music concert producers must                 different side of the reflective pyramid. Other types of 360
turn back fans due to the limited Seating of an arena. In short,        degree camera Systems employ a parabolic lens or a rotating
limited access to venues reduces the revenue generated.                 Caca.

   In an attempt to increase the revenue Stream from both                  Such 360 degree camera systems also suffer from draw
Static and dynamic venues, Such venues have been recorded               backs. In particular, Such Systems limit the user's view to
for broadcast or distribution. In Some instances, dynamic               360 degrees from a given point perspective. In other words,
venues are also broadcast live. While Such broadcasting                 360 degree camera Systems provide the user with a pan
increases access to the venues, it involves considerable                oramic view from a single location. Only if the camera
production effort. Typically, recorded broadcasts must be cut           System was mounted on a moving vehicle could the user
and edited, as views from multiple cameras are pieced              35
                                                                        experience Simulated movement through an environment.
together. These editorial and production efforts are costly.               U.S. Pat. No. 5,187,571 for Television System For Dis
   In Some instances, the broadcast resulting from these                playing Multiple Views of A Remote Location issued Feb.
editorial and production efforts provides viewers with lim              16, 1993, describes a camera system similar to the 360
ited enjoyment. Specifically, the broadcast is typically based          degree camera Systems described above. The System
on filming the venue from a finite number of predetermined         40   described provides a user to Select an arbitrary and continu
cameras. Thus, the broadcast contains limited viewing                   ously variable Section of an aggregate field of view. Multiple
angles and perspectives of the venue. Moreover, the viewing             cameras are aligned So that each camera's field of view
angles and perspectives presented in the broadcast are those            merges contiguously with those of adjacent cameras thereby
Selected by a producer or director during the editorial and             creating the aggregate field of view. The aggregate field of
production process; there is no viewer autonomy.                   45   View may expand to cover 360 degrees. In order to create the
Furthermore, although the broadcast is often recorded for               aggregate field of View, the cameras’ views must be con
multiple viewings, the broadcast has limited content life               tiguous. In order for the camera ViewS to be contiguous, the
because each viewing is identical to the first. Because each            cameras have to share a common point perspective, or
showing looks and Sounds the same, Viewers rarely come                  vertex. Thus, like the previously described 360 degree
back for multiple viewings.                                        50   camera systems, the system of U.S. Pat. No. 5,187,571 limits
   A viewer fortunate enough to attend a venue in person will           a user's view to a single point perspective, rather than
encounter many of the same problems. For example, a                     allowing a user to experience movement in perspective
museum-goer must remain behind the barricades, viewing                  through an environment.
exhibits from limited angles and perspectives. Similarly,                  Also, with regard to the system of U.S. Pat. No. 5,187,
concert-goers are often restricted to a particular Seat or         55   571, in order to achieve the contiguity between camera
Section in an arena. Even if a viewer were allowed free                 Views, a relatively complex arrangement of mirrors is
access to the entire arena to Videotape the venue, Such a               required. Additionally, each camera Seemingly must also be
recording would also have limited content life because each             placed in the Same vertical plane.
Viewing would be the same as the first. Therefore, a need                  Thus, a need Still exists for an improved telepresence
exists for a telepresence System that preferably provides user     60   system that provides the ability to better simulate a viewer's
autonomy while resulting in recordings with enhanced con                actual presence in a venue, preferably in real time.
tent life at a reduced production cost.                                             SUMMARY OF THE INVENTION
   Apparently, attempts have been made to develop telep
resence Systems to Satisfy Some of the foregoing needs. One                These and other needs are Satisfied by the present inven
telepresence system is described in U.S. Pat. No. 5,708,469        65   tion. A telepresence System according to one embodiment of
for Multiple View Telepresence Camera Systems. Using A                  the present invention includes an array of cameras, each of
Wire Cage Which Surrounds A Polarity Of Multiple Cam                    which has an associated view of an environment and an
   Case 1:20-cv-01106-LGS Document 110-13 Filed 12/16/20 Page 16 of 27


                                                      US 6,535,226 B1
                              3                                                                        4
asSociated output representing the view. The System also                a human hair) Vertical Cavity Surface Emitting Lasers
includes a first user interface device having first user inputs         (VCSELs) to optical fibers, fed through area net hubs,
asSociated with movement along a first path in the array. The           buffered on server arrays or server farms (either for record
System further includes a Second user interface device                  ing or (instantaneous) relay) and sent to viewers at remote
having Second user inputs associated with movement along                terminals, interactive wall Screens, or mobile image appli
a Second path in the array. A processing element is coupled             ances (like Virtual Retinal Displays). Each remote viewer,
to the user interface devices. The processing the element               through an intuitive graphical user interface (GUI), can
receives and interprets the first inputs and Selects outputs of         navigate effortlessly through the environment, enabling
cameras in the first path. Similarly, the processing element            SeamleSS movement through the event.
receives and interprets the Second inputs and Selects outputs              This involves a multiplexed, electronic Switching process
of cameras in the Second path independently of the first                (invisible to the viewer) which moves the viewer's point
inputs. Thus, a first user and a Second user are able to                perspective from camera to camera. Rather than relying, per
navigate Simultaneously and independently through the                   Se, on physically moving a microcamera through Space, the
array. In another embodiment of the present invention the               System uses the multiplicity of positioned microcameras to
telepresence System distinguishes between permissible cam          15   move the viewer's perspective from microcamera node to
eras in the array and impermissible cameras in the array.               adjacent microcamera node in a way that provides the
      BRIEF DESCRIPTION OF THE DRAWINGS                                 Viewer with a sequential visual and acoustical path through
                                                                        out the extent of the array. This allows the viewer to fluidly
  FIG. 1 is an overall Schematic of one embodiment of the               track or dolly through a 3-dimensional remote environment,
present invention.                                                      to move through an event and make autonomous real-time
   FIG. 2a is a perspective view of a camera and a camera               decisions about where to move and when to linger.
rail Section of the array according to one embodiment of the               Instead of investing the viewer with the capacity to
present invention.                                                      physically move a robotic camera, which would immedi
   FIGS.2b-2d are side plan views of a camera and a camera         25
                                                                        ately limit the number of viewers that could simultaneously
rail according to one embodiment of the present invention.              control their own course and navigate via a given camera,
   FIG. 2e is a top plan view of a camera rail according to             the System allows the viewer to float between a multiplicity
one embodiment of the present invention.                                of microcamera outputs in a way that, via electronic Switch
   FIG. 3 is a perspective view of a portion of the camera              ing (and thus movement through the array), merges their
array according to one embodiment of the present invention.             fields of View into a SeamleSS motion path.
   FIG. 4 is a perspective view of a portion of the camera                   2. Detailed Description of Preferred Embodiments
array according to an alternate embodiment of the present
invention.                                                                 Certain embodiments of the present invention will now be
   FIG. 5 is a flowchart illustrating the general operation of          described in greater detail with reference to the drawings. It
the user interface according to one embodiment of the              35   is understood that the operation and functionality of many of
present invention.                                                      the components of the embodiments described herein are
   FIG. 6 is a flowchart illustrating in detail a portion of the        known to one skilled in the art and, as Such, the present
operation shown in FIG. 5.                                              description does not go into detail into Such operative and
                                                                        functionality.
   FIG. 7a is a perspective view of a portion of one embodi        40      A telepresence System 100 according to the present inven
ment of the present invention illustrating the arrangement of           tion is shown in FIG. 1. The telepresence system 100
the camera array relative to objects being viewed.                      generally includes an array 10 of cameras 14 coupled to a
   FIGS. 7b-7g illustrate views from the perspectives of                server 18, which in turn is coupled to one or more users 22
selected cameras of the array in FIG. 7a.                               each having a user interfaced/display device 24. AS will be
  FIG. 8 is a schematic view of an alternate embodiment of         45   understood to one skilled it the art, the operation and
the present invention.                                                  functionality of the embodiment described herein is
   FIG. 9 is a schematic view of a server according to one              provided, in part, by the Server and user interface/display
embodiment of the present invention.                                    device. While the operation of these components is not
   FIG. 10 is a schematic view of a server according to an              described by way of particular code listings or logic
alternate embodiment of the present invention.                     50   diagrams, it is to be understood that one skilled in the art will
                                                                        be able to arrive at Suitable implementations based on the
             DESCRIPTION OF PREFERRED                                   functional and operational details provided herein.
                   EMBODIMENTS                                          Furthermore, the Scope of the present invention is not to be
                                                                        construed as limited to any particular code or logic imple
     1. General Description of Preferred Embodiments               55   mentation.
   The present invention relates to a telepresence System                 In the present embodiment, the camera array 10 is con
that, in preferred embodiments, uses modular, interlocking              ceptualized as being in an X, Z coordinate System. This
arrays of microcameras. The cameras are on rails, with each             allows each camera to have an associated, unique node
rail holding a plurality of cameras. These cameras, each                address comprising an X, and Z coordinate (X, Z). In the
locked in a fixed relation to every adjacent camera on the         60   present embodiment, for example, a coordinate value cor
array and dispersed dimensionally in a given environment,               responding to an axis of a particular camera represents the
enable remote viewers to navigate through Such environ                  number of camera positions along that axis the particular
ment with the same spatial and visual cues (the changing                camera is displaced from a reference camera. In the present
perspective lines, the moving light reflections and Shadows)            embodiment, from the user's perspective the X axis runs left
that characterize an actual in-environment transit.                65   and right, and the Z axis runs down and up. Each camera 14
  In another preferred embodiment, the outputs of these                 is identified by its X, Z coordinate. It is to be understood,
microcameras are linked by tiny (less than half the width of            however, that other methods of identifying cameras 14 can
   Case 1:20-cv-01106-LGS Document 110-13 Filed 12/16/20 Page 17 of 27


                                                     US 6,535,226 B1
                             S                                                                         6
be used. For example, other coordinate Systems, Such as                24-5 as the user interface and display devices. It is to be
those noting angular displacement from a fixed reference               understood that the foregoing user interface devices and user
point as well as coordinate Systems that indicate relative             display devices are merely exemplary; for example, other
displacement from the current camera node may be used. In              interface devices include a mouse, touch Screen, biofeed
another alternate embodiment, the array is three                       back devices, as well as those identified in U.S. Provisional
dimensional, located in an X, Y, Z coordinate System.                  Patent Application Serial No. 60/080,413 and the like.
   The array 10 comprises a plurality of rails 12, each rail 12          AS described in detail below, each user interface device 24
including a Series of cameras 14. In the present preferred             has associated there with user inputs. These user inputs allow
embodiment, the cameras 14 are microcameras. The output                each user 22 to move or navigate independently through the
from the microcameras 14 are coupled to the server 18 by               array 10. In other words, each user 22 enters inputs to
means of local area hubs 16. The local area hubs 16 gather             generally Select which camera outputs are transferred to the
the outputs and, when necessary, amplify the outputs for               user display device. Preferably, each user display device
transmission to the server 18. In an alternate embodiment,             includes a graphical representation of the array 10. The
the local area hubs 16 multiplex the outputs for transmission          graphical representation includes an indication of which
to the Server 18. Although the figure depicts the communi         15   camera in the array the output of which is being viewed. The
cation links 15 between the cameras 14 and the server 18 as            user inputs allow each user to not only Select particular
being hardwired, it is to be understood that wireless links            cameras, but also to Select relative movement or naviga
may be employed. Thus, it is within the Scope of the present           tional paths through the array 10.
invention for the communication links 15 to take the form of              As shown in FIG. 1, each user 22 may be coupled to the
fiber optics, cable, Satellite, microwave transmission,                Server 18 by an independent communication link.
internet, and the like.                                                Furthermore, each communication link may employ differ
  Also coupled to the Server 18 is an electronic Storage               ent technology. For example, in alternate embodiments, the
device 20. The server 18 transfers the outputs to the elec             communication links include an internet link, a microwave
tronic storage device 20. The electronic (mass) storage           25
                                                                       Signal link, a Satellite link, a cable link, a fiber optic link, a
device 20, in turn, transferS each camera's output onto a              wireleSS link, and the like.
storage medium or means, such as CD-ROM, DVD, tape,                      It is to be understood that the array 10 provides several
platter, disk array, or the like. The output of each camera 14         advantages. For example, because the array 10 employs a
is Stored in a particular location on the Storage medium               Series of cameras 14, no individual camera, or the entire
asSociated with that camera 14 or is Stored with an indication         array 10 for that matter, need be moved in order to obtain a
to which camera 14 each Stored output corresponds. For                 SeamleSS View of the environment. Instead, the user navi
example, the output of each camera 14 is Stored in contigu             gates through the array 10, which is Strategically placed
ous locations on a separate disk, tape, CD-ROM, or platter.            through and around the physical environment to be viewed.
AS is known in the art, the camera output may be stored in             Furthermore, because the cameras 14 of the array 10 are
a compressed format, such as JPEG, MPEG1, MPEG2, and              35   physically located at different points in the environment to
the like. Having Stored each output allows a user to later             be viewed, a user is able to view changes in perspective, a
View the environment over and over again, each time                    feature unavailable to a Single camera that merely changes
moving through the array 10 in a new path, as described                focal length.
below. In Some embodiments of the present invention, Such
as those providing only real-time viewing, no Storage device                                    Microcameras
is required.                                                      40
                                                                         Each camera 14 is preferably a microcamera. The
  AS will be described in detail below, the server 18                  microcameras-microlenses mounted on thumbnail-sized
receives output from the cameras 14 in the array. The Server           CMOS active pixel sensor (APS) microchips-are arranged
18 processes these outputs for either Storage in the electronic        in patterns that enable viewers to move radically, in Straight
Storage device 20, transmission to the users 22 or both.          45   lines, or in fluid combinations thereof. The cameras are
   It is to be understood that although the server 18 is               produced in a mainstream manufacturing process, by Several
configured to provide the functionality of the system 100 in           companies, including Photobit, Pasadena, Calif.; Sarnoff
the present embodiment, it is to be understood that other              Corporation, Princeton, N.J.; and VLSI Vision, Ltd.,
processing elements may provide the functionality of the               Edinburgh, Scotland.
system 100. For example, in alternate embodiments, the user       50
interface device is a personal computer programmed to                                      Structure of the Array
interpret the user input and transmit an indication of the                The structure of the array 10 will now be described in
desired current node address, buffer outputs from the array,           greater detail with reference to FIGS. 2a-2e. In general, the
and provide other of the described functions.                          camera array 10 of the present embodiment comprises a
   As shown, the system 100 can accommodate (but does not         55   Series of modular rails 12 carrying microcameras 14. The
require) multiple users 22. Each user 22 has associated                structure of the rails 12 and cameras 14 will now be
there with a user interface device including a user display            discussed in greater detail with reference to FIGS. 2a
device (collectively 24). For example, user 22-1 has an                through 2d. Each camera 14 includes registration pins 34. In
asSociated user interface device and a user display device in          the preferred embodiment, the cameras 14 utilize VCSELS
the form of a computer 24-1 having a monitor and a                60   to transfer their outputs to the rail 12. It is to be understood
keyboard. User 22-2 has associated there with an interactive           that the present invention is not limited to any particular type
wall Screen 24-2 which Serves as a user interface device and           of camera 14, however, or even to an array 10 consisting of
a user display device. The user interface device and the user          only one type of camera 14.
display device of user 22-3 includes a mobile audio and                  Each rail 12 includes two sides, 12a, 12b, at least one of
image appliance 24-3. A digital interactive TV 24-4 is the        65   which 12b is hingeably connected to the base 12c of the rail
user interface device and user display device of user 22-4.            12. The base 12c includes docking ports 36 for receiving the
Similarly, user 22-5 has a voice recognition unit and monitor          registration pins 34 of the camera 14. When the camera 14
      Case 1:20-cv-01106-LGS Document 110-13 Filed 12/16/20 Page 18 of 27


                                                     US 6,535,226 B1
                              7                                                                        8
is Seated on a rail 12 Such that the registration pins 34 are
fully engaged in the docking ports 36, the hinged side 12b             2 ft 24 frames      2 ft         1 ft
of the rail 12 is moved against the base32 of the camera 14,            SeC   --   SeC   24 frames T 12 frames
thereby Securing the camera 14 to the rail 12.
  Each rail 12 further includes a first end 38 and a second                                         12 inches    1 inch
end 44. The first end 38 includes, in the present embodiment,                                       12 frames T 1 frame = 1 frame per inch.
two locking pins 40 and a protected transmission relay port
42 for transmitting the camera outputs. The Second end 44                A frame of the projector is analogous to a camera 14 in the
includes two guide holes 46 for receiving the locking pins             present invention. Thus, where one frame per inch results in
40, and a transmission receiving port 48. Thus, the first end          a movie having a SeamleSS View of the environment, So too
38 of one rail 12 is engagable with a second end 44 of                 does one camera 14 per inch. Thus, in one embodiment of
another rail 12. Therefore, each rail 12 is modular and can            the present invention the cameras 14 are Spaced approxi
be functionally connected to another rail to create the array          mately one inch apart, thereby resulting in a Seamless view
10.
                                                                  15   of the environment.
  Once the camera 14 is securely seated to the rail 12, the
camera 14 is positioned Such that the camera output may be                           Navigation Through the System
transmitted via the VCSEL to the rail 12. Each rail 12                    The general operation of the present embodiment will
includes communication paths for transmitting the output               now be described with reference to FIG. 5 and continuing
from each camera 14.                                                   reference to FIG. 1. As shown in step 110, the user is
  Although the array 10 is shown having a particular                   presented with a predetermined Starting view of the envi
configuration, it is to be understood that Virtually any               ronment corresponding to a starting camera. It is to be
configuration of rails 12 and cameras 14 is within the Scope           understood that the operation of the System is controlled, in
of the present invention. For example, the array 10 may be             part, by Software residing in the Server. AS noted above, the
a linear array of cameras 14, a 2-dimensional array of            25
                                                                       System associates each camera in the array with a coordi
cameras 14, a 3-dimensional array of cameras 14, or any                nate. Thus, the System is able to note the coordinates of the
combination thereof. Furthermore, the array 10 need not be             Starting camera node. The camera output and, thus the
comprised Solely of linear Segments, but rather may include            corresponding view, changes only upon receiving a user
curvilinear Sections.                                                  input.
   The array 10 is supported by any of a number of support                When the user determines that they want to move or
means. For example, the array 10 can be fixedly mounted to             navigate through the array, the user enters a user input
a wall or ceiling; the array 10 can be Secured to a moveable           through the user interface device 24. As described below, the
frame that can be wheeled into position in the environment             user inputs of the present embodiment generally include
or Supported from cables.                                              moving to the right, to the left, up, or down in the array.
   FIG. 3 illustrates an example of a portion of the array 10.    35
                                                                       Additionally, a user may jump to a particular camera in the
As shown, the array 10 comprises five rows of rails 12a,               array. In alternate embodiments, a Subset of these or other
through 12e. Each of these rails 12a-12e is directed towards           inputs, Such as forward, backward, diagonal, over, and
a central plane, which Substantially passes through the                under, are used. The user interface device, in turn, transmits
center row 12c. Consequently, for any object placed in the             the user input to the server in step 120.
Same plane as the middle row 12c, a user would be able to         40      Next, the server receives the user input in step 130 and
View the object essentially from the bottom, front, and top.           proceeds to decode the input. In the present embodiment,
   As noted above, the rails 12 of the array 10 need not have          decoding the input generally involves determining whether
the same geometry. For example, Some of the rails 12 may               the user wishes to move to the right, to the left, up, or down
be straight while others may be curved. For example, FIG.              in the array.
4 illustrates the camera alignment that results from utilizing    45      On the other hand, if the received user input does not
curved rails. It should be noted that rails in FIG. 4 have been        correspond to backward, then The server 18 proceeds to
made transparent So that the arrangement of cameras 14 may             determine whether the input corresponds to moving to the
be easily Seen.                                                        user's right in the array 10. This determination is shown in
   In an alternate embodiment, each rail is configured in a            step 140. If the received user input does correspond to
Step-like fashion with each camera above and in front of a        50   moving to the right, the current node address is incremented
previous camera. In Such an arrangement, the user has the              along the X axis in step 150 to obtain an updated address.
option of moving forward through the environment.                         If the received user input does not correspond to moving
   It is to be understood that the Spacing of the microcameras         to the right in the array, the server 18 then determines
14 depends on the particular application, including the                whether the input corresponds to moving to the user's left in
objects being viewed, the focal length of the microcameras        55   the array 10 in step 160. Upon determining that the input
14, and the speed of movement through the array 10. In one             does correspond to moving to the left, the server 18 then
embodiment the distance between microcameras 14 can be                 decrements the current node address along the X axis to
approximated by analogy to a conventional movie reel                   arrive at the updated address. This is shown in step 170.
recording projector. In general, the Speed of movement of a               If the received user input does not correspond to either
projector through an environment divided by the frames per        60   moving to the right or to the left, the server 18 then
unit of time Second results in a frame-distance ratio.                 determines whether the input corresponds to moving up in
  For example, as shown by the following equations, in                 the array. This determination is made in step 180. If the user
Some applications a frame is taken ever inch. A conventional           input corresponds to moving up, in step 190, the server 18
movie projector records twenty-four frames per Second.                 increments the current node address along the Z axis,
When Such a projector is moved through an environment at          65   thereby obtaining an updated address.
two feet per Second, a frame is taken approximately every                Next, the server 18 determines whether the received user
inch.                                                                  input corresponds to moving down in the array 10. This
   Case 1:20-cv-01106-LGS Document 110-13 Filed 12/16/20 Page 19 of 27


                                                     US 6,535,226 B1
                              9                                                                      10
determination is made in step 200. If the input does corre             Speed (i.e. number of camera nodes transversed per unit of
spond to moving down in the array 10, in step 210 the server           time) indicated by the user's input, Such as movement of a
18 decrements the current node address along the Z axis.               pointing device (or other interface device), the server 18 will
   Lastly, in step 220 the server 18 determines whether the            apply an algorithm that controls the transition between
received user input corresponds to jumping or changing the             camera outputs either at critical Speed (n nodes/per unit of
view to a particular camera 14. As indicated in FIG. 5, if the         time), under critical speed (n-1 nodes/per unit of time), or
input corresponds to jumping to a particular camera 14, the            over critical speed (n+1 nodes/per unit of time).
server 18 changes the current node address to reflect the                It is to be understood that speed of movement through the
desired camera position. Updating the node address is                  array 10 can alternatively be expressed as the time to Switch
shown as step 230. In an alternate embodiment, the input               from one camera 14 to another camera 14.
corresponds to jumping to a particular position in the array
10, not identified by the user as being a particular camera but           Specifically, as shown in step 140a, the server 18 makes
by Some reference to the venue, Such as Stage right.                   the determination whether the user input corresponds to
   It is to be understood that the server 18 may decode the            moving to the right at a critical Speed. The critical Speed is
received user inputs in any of a number of ways, including        15
                                                                       preferably a predetermined speed of movement through the
in any order. For example, in an alternate embodiment the              array 10 Set by the System operator or designer depending on
server 18 first determines whether the user input corresponds          the anticipated environment being viewed. Further, the criti
to up or down. In another alternate, preferred embodiment,             cal Speed depends upon various other factors, Such as focal
user navigation includes moving forward, backward, to the              length, distance between cameras, distance between the
left and right, and up and down through a three dimensional            cameras and the viewed object, and the like. The Speed of
array.                                                                 movement through the array 10 is controlled by the number
   If the received user input does not correspond to any of            of cameras 14 traversed in a given time period. Thus, the
the recognized inputs, namely to the right, to the left, up,           movement through the array 10 at critical Speed corresponds
down, or jumping to a particular position in the array 10 then         to traversing Some number, “n”, camera nodes per
in Step 240, the Server 18 causes a message Signal to be          25
                                                                       millisecond, or taking Some amount of time, “S”, to Switch
transmitted to the user display device 24, causing a message           from one camera 14 to another. It is to be understood that in
to be displayed to the user 22 that the received input was not         the same embodiment the critical Speed of moving through
understood. Operation of the system 100 then continues with            the array 10 in one dimension need not equal the critical
step 120, and the server 18 awaits receipt of the next user            Speed of moving through the array in another dimension.
input.                                                                 Consequently, the Server 18 increments the current node
   After adjusting the current node address, either by incre           address along the X axis at n nodes per millisecond.
menting or decrementing the node address along an axis or                 In the present preferred embodiment the user traverses
by jumping to a particular node address, the Server 18                 twenty-four cameras 14 per Second. AS discussed above, a
proceeds in step 250 to adjust the user's view. Once the view          movie projector records twenty-four frames per Second.
is adjusted, operation of the System 100 continues again with     35   Analogizing between the movie projector and the present
step 120 as the server 18 awaits receipt of the next user              invention, at critical the user traverses (and the server 18
input.                                                                 Switches between) approximately twenty-four cameras 14
  In an alternate embodiment, the server 18 continues to               per Second, or a camera 14 approximately every 0.041.67
update the node address and adjust the view based on the               Seconds.
received user input. For example, if the user input corre         40      As shown in FIG. 6, the user 22 may advance not only at
sponded to “moving to the right', then operation of the                critical Speed, but also at over the critical Speed, as shown in
system 100 would continuously loop through steps 140,150,              Step 140b, or at under the critical Speed, as shown in Step
and 250, checking for a different input. When the different            140c. Where the user input “I” indicates movement through
input is received, the Server 18 continuously updates the              the array 10 at over the critical speed, the server 18 incre
View accordingly.                                                 45   ments the current node address along the X axis by a unit of
   It is to be understood that the foregoing user inputs,              greater than n, for example, at n+2 nodes per millisecond.
namely, to the right, to the left, up, and down, are merely            The Step of incrementing the current node address at n+1
general descriptions of movement through the array.                    nodes per millisecond along the X axis is shown in Step
Although the present invention is not So limited, in the               150b. Where the user input “I” indicates movement through
present preferred embodiment, movement in each of these           50   the array 10 at under the critical speed, the server 18
general directions is further defined based upon the user              proceeds to increment the current node address at a variable
input.                                                                 less than n, for example, at n-1 nodes per millisecond. This
   Accordingly, FIG. 6 is a more detailed diagram of the               operation is shown as step 150c.
operation of the system according to steps 140, 150, and 250
of FIG. 5. Moreover, it is to be understood that while FIG.       55                          Scaleable Arrays
6 describes more detailed movement one direction i.e., to the             The shape of the array 10 can also be electronically scaled
right, the Same detailed movement can be applied in any                and the system 100 designed with a “center of gravity” that
other direction. As illustrated, the determination of whether          will ease a user's image path back to a “starting” or “critical
the user input corresponds to moving to the right actually             position' node or ring of nodes, either when the user 22
involves Several determinations. AS described in detail           60   releases control or when the system 100 is programmed to
below, these determinations include moving to the right                override the user's autonomy; that is to Say, the active
through the array 10 at different Speeds, moving to the right          perimeter or geometry of the array 10 can be pre-configured
into a composited additional Source output at different                to change at Specified times or intervals in order to corral or
Speeds, and having the user input overridden by the System             focus attention in a situation that requires dramatic shaping.
100.                                                              65   The System operator can, by real-time manipulation or via a
  The present invention allows a user 22 to navigate                   pre-configured electronic proxy Sequentially activate or
through he array 10 at the different speeds. Depending on the          deactivate designated portions of the camera array 10. This
   Case 1:20-cv-01106-LGS Document 110-13 Filed 12/16/20 Page 20 of 27


                                                     US 6,535,226 B1
                              11                                                                     12
is of particular importance in maintaining authorship and              transferS completely from the real environment to that
dramatic pacing in theatrical or entertainment venues, and             offered by the additional source output.
also for implementing controls over how much freedom a                    More specifically, the additional Source output is Stored
user 22 will have to navigate through the array 10.                    (preferably in digital form) in the electronic storage device
   In the present embodiment, the system 100 can be pro                20. Upon the user 22 inputting a desire to view the additional
grammed Such that certain portions of the array 10 are                 Source output, the Server 18 transmits the additional Source
unavailable to the user 22 at Specified times or intervals.            output to the user interface/display device 24. The present
Thus, continuing with step 140d of FIG. 6, the server 18               embodiment, the server 18 simply transmits the additional
makes the determination whether the user input corresponds             Source output to the user display device 24. In an alternate
to movement to the right through the array but is Subject to           embodiment, the server 18 first composites the additional
a navigation control algorithm. The navigation control algo            Source output with the camera output and then transmits the
rithm causes the Server 18 to determine, based upon navi               composited Signal to the user interface/display device 24.
gation control factors, whether the user's desired movement               As shown in step 140e, the server 18 makes the determi
is permissible.                                                        nation whether the user input corresponds to moving in the
                                                                  15
   More Specifically, the navigation control algorithm, which          array into the Source output. If the user 22 decides to move
is programmed in the server 18, determines whether the                 into the additional Source output, the Server 18 adjusts the
desired movement would cause the current node address to               View by Substituting the additional Source output for the
fall outside the permissible range of node coordinates. In the         updated camera output identified in either of steps 150a-d.
present embodiment, the permissible range of node coordi                  Once the current node address is updated in either of Steps
nates is predetermined and depends upon the time of day, as            150a-d, the server 18 proceeds to adjust the user's view in
noted by the server 18. Thus, in the present embodiment, the           step 250. When adjusting the view, the server 18 “mixes” the
navigation control factors include time. AS will be appreci            existing or current camera output being displayed with the
ated by those skilled in the art, permissible camera nodes             output of the camera 14 identified by the updated camera
and control factors can be correlated in a table Stored in
                                                           25
                                                                       node address. Mixing the outputS is achieved differently in
memory.                                                                alternate embodiments of the invention. In the present
   In an alternate embodiment, the navigation control factors          embodiment, mixing the outputs involves electronically
include time as measured from the beginning of a perfor                Switching at a particular Speed from the existing camera
mance being viewed, also as noted by the Server. In Such an            output to the output of the camera 14 having the new current
embodiment, the System operator can dictate from where in              node address.
the array a user will view certain Scenes. In another alternate           It is to be understood that in this and other preferred
embodiment, the navigation control factor is Speed of move             embodiments disclosed herein, the camera outputs are Syn
ment through the array. For example, the faster a user 22              chronized. AS is well known in the art, a Synchronizing
moves or navigates through the array, the wider the turns              Signal from a “sync generator” is Supplied to the cameras.
must be. In other alternate embodiments, the permissible          35   The Sync generator may take the form of those used in Video
range of node coordinates is not predetermined. In one                 editing and may comprise, in alternate embodiments, part of
embodiment, the navigation control factors and, therefore,             the Server, the hub, and/or a separate component coupled to
the permissible range, is dynamically controlled by the                the array.
System operator who communicates with the Server via an                   As described above, at critical speed, the server 18
input device.                                                     40   Switches camera outputs approximately at a rate of 24 per
   Having determined that the user input is Subject to the             second, or one every 0.04167 seconds. If the user 22 is
navigation control algorithm, the Server 18 further proceeds,          moving through the array 10 at under the critical Speed, the
in Step 150d, to increment the current node address along a            outputs of the intermediate cameras 14 are each displayed
predetermined path. By incrementing the current node                   for a relatively longer duration than if the user is moving at
address along a predetermined path, the System operator is        45   the critical Speed. Similarly, each output is displayed for a
able to corral or focus the attention of the user 22 to the            relatively shorter duration when a user navigates at over the
particular view of the permissible cameras 14, thereby                 critical speed. In other words, the server 18 adjusts the
maintaining authorship and dramatic pacing in theatrical and           Switching Speed based on the Speed of the movement
entertainment venues.                                                  through the array 10.
   In an alternate embodiment where the user input is Subject     50      Of course, it is to be understood that in a simplified
to a navigation control algorithm, the Server 18 does not              embodiment of the present invention, the user may navigate
move the user along a predetermined path. Instead, the                 at only the critical Speed.
server 18 merely awaits a permissible user input and holds                In another alternate embodiment, mixing the outputS is
the view at the current node. Only when the server 18                  achieved by compositing the existing or current output and
receives a user input resulting in a permissible node coor        55   the updated camera node output. In yet another embodiment,
dinate will the server 18 adjust the user's view.                      mixing involves dissolving the existing view into the new
                                                                       View. In Still another alternate embodiment, mixing the
                   Additional Source Output                            outputs includes adjusting the frame refresh rate of the user
   In addition to moving through the array 10, the user 22             display device. Additionally, based on Speed of movement
may, at predetermined locations in the array 10, choose to        60   through the array, the Server may add motion blur to convey
leave the real world environment being viewed. More                    the realistic Sense of Speed.
Specifically, additional Source outputs, Such as computer                 In yet another alternate embodiment, the Server causes a
graphic imagery, Virtual world imagery, applets, film clips,           black Screen to be viewed instantaneously between camera
and other artificial and real camera outputs, are made                 ViewS. Such an embodiment is analogous to blank film
available to the user 22. In one embodiment, the additional       65   between frames in a movie reel. Furthermore, although not
Source output is composited with the view of the real                  always advantageous, Such black Screens reduce the physi
environment. In an alternate embodiment, the user's view               ologic “carrying over of one view into a Subsequent view.
   Case 1:20-cv-01106-LGS Document 110-13 Filed 12/16/20 Page 21 of 27


                                                     US 6,535,226 B1
                              13                                                                      14
   It is to be understood that the user inputs corresponding to         right at critical Speed. The Server 18 receives and interprets
movements through the array at different Speeds may                     this user input as indicating Such and increments the current
include either different keystrokes on a keypad, different              camera node address by n=4. Consequently, the updated
positions of a joystick, positioning a joystick in a given              camera node address is 14-11. The server 18 causes the
position for a predetermined length of time, and the like.              mixing of the output of camera 14-11 with that of camera
Similarly, the decision to move into an additional Source               14-7. Again, this includes Switching into the view the
output may be indicated by a particular keystroke, joystick             outputs of the intermediate cameras (i.e., 14-8, 14-9, and
movement, or the like.                                                  14-10) to give the user 22 the look and feel of navigating
   In an alternate embodiment, although not always                      around the viewed object. The user 22 is thus presented with
necessary, to ensure a SeamleSS progression of views, the               the view from camera 14-11, as shown in FIG. 7d.
server 18 also transmits to the user display device 24 outputs             Still interested in the first object 702, the user 22 enters a
from Some or all of the intermediate cameras, namely those              user input, for example, "alt-right arrow,” indicating a desire
located between the current camera node and the updated                 to move to the right at less than critical Speed. Accordingly,
camera node. Such an embodiment will now be described                   the Server 18 increments the updated camera node address
with reference to FIGS. 7a-7g. Specifically, FIG. 7a illus         15   by n-1 nodes, namely 3 in the present example, to camera
trates a curvilinear portion of an array 10 that extends along          14-14. The outputs from cameras 14-11 and 14-14 are
the X axis or to the left and right from the user's perspective.        mixed, and the user 22 is presented with a Seamless view
Thus, the coordinates that the server 18 associates with the            associated with cameras 14-11 through 14-14. FIG. 7e
cameras 14 differ only in the X coordinate. More                        illustrates the resulting view of camera 14-14.
Specifically, for purposes of the present example, the cam                 With little to see immediately after the first object 702, the
eras 14 can be considered Sequentially numbered, starting               user 22 enters a user input Such as “shift-right arrow,'
with the left-most camera 14 being the first, i.e., number “1”.         indicating a desire to move quickly through the array 10, i.e.,
The X coordinate of each camera 14 is equal to the camera's             at over the critical speed. The server 18 interprets the user
position in the array. For illustrative purposes, particular            input and increments the current node address by n+2, or 6
cameras will be designate 14-X, where X equals the cam             25
                                                                        in the present example. The updated node address thus
era's position in the array 10 and, thus, its associated X              corresponds to camera 14-20. The server 18 mixes the
coordinate.                                                             outputs of cameras 14-14 and 14-20, which includes Switch
   In general, FIGS. 7a-7g illustrate possible user movement            ing into the view the outputs of the intermediate cameras
through the array 10. The environment to be viewed includes             14-15 through 14-19. The resulting view of camera 14-20 is
three objects 602, 604, 606, the first and second of which              displayed to the user 22. As shown in FIG. 7f, the user 22
include numbered Surfaces. AS will be apparent, these num               now views the second object 704.
bered Surface allow a better appreciation of the change in                 Becoming interested in the third object 704, the user 22
user perspective.                                                       desires to move slowly through the array 10. Accordingly,
  In FIG. 7a, six cameras 14-2, 14-7, 14-11, 14-14, 14-20,         35   the user 22 enters "alt-right arrow' to indicate moving to the
14-23 of the array 10 are specifically identified. The bound            right at below critical speed. Once the server 18 interprets
aries of each camera's view is identified by the pair of lines          the received user input, it updates the current camera node
14-2a, 14-7a, 14-11a, 14-14a, 14-20a, 14-23a, radiating                 address along the X axis by 3 to camera 14-23. The server
from each identified camera 14-2, 14-7, 14-11, 14-14, 14-20,            18 then mixes the outputs of camera 14-20 and 14-23,
14-23, respectively. As described below, in the present            40   thereby providing the user 22 with a Seamless progression of
example the user 22 navigates through the array 10 along the            views through camera 14-23. The resulting view 14-23a is
X axis Such that the imageS or views of the environment are             illustrated in FIG. 7g.
those corresponding to the identified cameras 14-2, 14-7,
14-11, 14-14, 14-20, 14-23.                                                                  Other Data Devices
  The present example provides the user 22 with the Starting       45     It is to be understood that devices other than cameras may
view from camera 14-2. This view is illustrated in FIG. 7b.             be interspersed in the array. These other devices, Such as
The user 22, desiring to have a better view of the object 702,          motion Sensors and microphones, provide data to the Server
pushes the “7” key on the keyboard. This user input is                  (s) for processing. For example, in alternate embodiments
transmitted to and interpreted by the server 18.                        output from motion Sensors or microphones are fed to the
   Because the Server 18 has been programmed to recog              50   Server(s) and used to Scale the array. More specifically,
nized the “7” key as corresponding to moving or jumping                 permissible camera nodes (as defined in a table stored in
through the array to camera 14-7. The server 18 changes the             memory) are those near the Sensor or microphone having a
X coordinate of the current camera node address to 7, Selects           desired output e.g., where there is motion or Sound. AS Such,
the output of camera 14-7, and adjusts the View or image                navigation control factors include output from other Such
Sent to the user 22. Adjusting the View, as discussed above,       55   devices. Alternatively, the output from the Sensors or micro
involves mixing the outputs of the current and updated                  phones are provided to the user.
camera nodes. Mixing the outputs, in turn, involves Switch                An alternate embodiment in which the array of cameras
ing intermediate camera outputs into the View to achieve the            includes multiple microphones interspersed among the
Seamless progression of the discrete views of cameras 14-2              viewed environment and the cameras will now be described
through 14-7, which gives the user 22 the look and feel of         60   with reference to FIG.8. The system 800 generally includes
moving around the viewed object. The user 22 now has                    an array of cameras 802 coupled to a server 804, which, in
another view of the first object 702. The view from camera              turn, is coupled to one or more user interface and display
14-7 is shown in FIG. 7c. As noted above, if the jump in                devices 806 and an electronic storage device 808. A hub 810
camera nodes is greater than a predetermined limit, the                 collects and transfers the outputs from the array 802 to the
server 18 would omit some or all of the intermediate outputs.      65   server 804. More specifically, the array 802 comprises
   Pressing the “right arrow” key on the keyboard, the user             modular rails 812 that are interconnected. Each rail 812
22 indicates to the system 100 a desire to navigate to the              carries multiple microcameras 814 and a microphone 816
   Case 1:20-cv-01106-LGS Document 110-13 Filed 12/16/20 Page 22 of 27


                                                    US 6,535,226 B1
                             15                                                                    16
centrally located at rail 812. Additionally, the system 800           mits the resulting output to the user interface/display device
includes microphones 818 that are physically separate from            24 via bus 916. As shown, in the present embodiment, each
the array 802. The outputs of both the cameras 814 and                user 22 is independently coupled to the server 902.
microphones 816, 818 are coupled to the server 804 for                   The buS 912 also carries the camera outputs to the Storage
processing.                                                           device 20 for Storage. When Storing the camera outputs, the
   In general, operation of the system 800 proceeds as                CPU 904 directs the memory controller 910 to store the
described with respect to system 100 of FIGS. 1-2d and 5-6.           output of each camera 14 in a particular location of memory
Beyond the operation of the previously described system               in the storage device 20.
100, however, the server 804 receives the sound output from              When the image to be displayed has previously been
the microphones 816, 818 and, as with the camera output,              stored in the storage device 20, the CPU 904 causes the
Selectively transmits Sound output to the user. AS the Server         memory controller 910 to access the storage device 20 to
804 updates the current camera node address and changes               retrieve the appropriate camera output. The output is thus
the user's view, it also changes the Sound output transmitted         transmitted to the CPU 904 via bus 918 where it is mixed.
to the user. In the present embodiment, the server 804 has            Bus 918 also carries additional source output to the CPU904
Stored in memory an associated range of camera nodes with        15
                                                                      for transmission to the users 22. AS with outputs received
a given microphone, namely the cameras 814 on each rail               directly from the array 10, the CPU 904 mixes these outputs
810 are associated with the microphone 816 on that particu            and transmits the appropriate View to the user interface/
lar rail 810. In the event a user attempts to navigate beyond         display device 24.
the end of the array 802, the server 804 determines the                  FIG. 10 shows a Server configuration according to an
camera navigation is impermissible and instead updates the            alternate embodiment of the present invention. AS shown
microphone node output to that of the microphone 818                  therein, the Server 1002 generally comprises a control cen
adjacent to the array 802.                                            tral processing unit (CPU) 1004, a mixing CPU 1006
   In an alternate embodiment, the server 804 might include           associated with each user 22, and a memory controller 1008.
a database in which camera nodes in a particular area are        25
                                                                      The control CPU 1004 has associated ROM 1010 and RAM
asSociated with a given microphones. For example, a rect              1012. Similarly, each mixing CPU 1006 has associated
angle defined by the (X, Y, Z) coordinates (0,0,0), (10,0,0),         ROM 1014 and RAM 1016.
(10.5,0), (0.5,0), (0,0.5), (10.0.5), (10.5.5) and (0.5.5) are          To achieve the functionality described above, the camera
asSociated with a given microphone. It is to be understood            outputs from the array 10 are coupled to each of the mixing
that Selecting one of the Series of microphones based on the          CPUs 1 through N 1006-1, 1006-N via bus 1018. During
user's position (or view) in the array provides the user with         operation, each user 22 enters inputs in the interface/display
a Sound perspective of the environment that coincides with            device 24 for transmission (via bus 1020) to the control CPU
the Visual perspective.                                               1004. The control CPU 1004 interprets the inputs and, via
  It is to be understood that the server of the embodiments           buses 1022-1, 1022-N, transmits control signals to the
discussed above may take any of a number of known                35   mixing CPUs 1006-1, 1006-N instructing them which cam
configurations. Two examples of Server configurations Suit            era outputs received on bus 1018 to mix. As the name
able for use with the present invention will be described with        implies, the mixing CPUs 1006-1, 1006-N mix the outputs
reference to FIGS. 9 and 10. Turning first to FIG. 9, the             in order to generate the appropriate view and transmit the
server 902, electronic storage device 20, array 10, users             resulting view via buses 1024-1, 1024-N to the user
(1,2,3, . . . N) 22-1-22-N, and associated user interface/       40   interface/display devices 24-1, 24-N.
display devices 24-1-24-N are shown therein.                             In an alternate related embodiment, each mixing CPU
  The server 902 includes, among other components, a                  1006 multiplexes outputs to more than one user 22. Indica
processing means in the form of one or more central                   tions of which outputs are to mixed and transmitted to each
processing units (CPU) 904 coupled to associated read only            user 22 comes from the control CPU 1004.
memory (ROM) 906 and a random access memory (RAM)                45      The bus 1018 couples the camera outputs not only to the
908. In general, ROM 906 is for storing the program that              mixing CPUs 1006-1, 1006-N, but also to the storage device
dictates the operation of the server 902, and the RAM 908             20. Under control of the memory controller 1008, which in
is for storing variables and values used by the CPU 904               turn is controlled by the control CPU 1004, the storage
during operation. Also coupled to the CPU 904 are the user            device 20 Stores the camera outputs in known Storage
interface/display devices 24. It is to be understood that the    50   locations. Where user inputs to the control CPU 1004
CPU may, in alternate embodiments, comprise Several pro               indicate a users 22 desire to view Stored images, the control
cessing units, each performing a discrete function.                   CPU 1004 causes the memory controller 1008 to retrieve the
   Coupled to both the CPU 904 and the electronic storage             appropriate images from the Storage device 20. Such images
device 20 is a memory controller 910. The memory con                  are retrieved into the mixing CPUs 1006 via bus 1026.
troller 910, under direction of the CPU 904, controls            55   Additional Source output is also retrieved to the mixing
accesses (reads and writes) to the Storage device 20.                 CPUs 1006-1, 1006-N via bus 1026. The control CPU 1004
Although the memory controller 910 is shown as part of the            also passes control signals to the mixing CPUs 1006-1,
server 902, it is to be understood that it may reside in the          1006-N to indicate which outputs are to be mixed and
Storage device 20.                                                    displayed.
   During operation, the CPU 904 receives camera outputs         60
                                                                                           Stereoscopic Views
from the array 10 via bus 912. As described above, the CPU
904 mixes the camera outputs for display on the user                     It is to be understood that it is within the scope of the
interface/display device 24. Which outputs are mixed                  present invention to employ Stereoscopic views of the envi
depends on the view Selected by each user 22. Specifically,           ronment. To achieve the Stereoscopic view, the System
each user interface/display devices 24 transmits acroSS bus      65   retrieves from the array (or the electronic storage device)
914 the user inputs that define the view to be displayed.             and Simultaneously transmits to the user at least portions of
Once the CPU 904 mixes the appropriate outputs, it trans              outputs from two cameras. The Server processing element
   Case 1:20-cv-01106-LGS Document 110-13 Filed 12/16/20 Page 23 of 27


                                                      US 6,535,226 B1
                              17                                                                      18
mixes these camera outputs to achieve a Stereoscopic output.                  one processing element also configured to Select out
Each View provided to the user is based on Such a Stereo                      puts of cameras in the Second Series, based on the
Scopic output. In one Stereoscopic embodiment, the outputs                    Second inputs, and to cause the Selected outputs of
from two adjacent cameras in the array are used to produce                    cameras in the Second Series to be sequentially pro
one stereoscopic view. Using the notation of FIGS. 7a-7g,                     vided to the Second user, thereby allowing the first user
one view is the Stereoscopic view from cameras 14-1 and                       and Second user to navigate Simultaneously and inde
14-2. The next view is based on the stereoscopic output of                    pendently through the environment along paths defined
cameras 14-2 and 14-3 or two other cameras. Thus, in Such                     by cameras.
an embodiment, the user is provided the added feature of a                 2. The system of claim 1 further including:
Stereoscopic SeamleSS View of the environment.                      1O     a first display device and first user interface device
                                                                              asSociated with the first user and coupled to the pro
                      Multiple Users                                          cessing element; and
   AS described above, the present invention allows multiple               a Second display device and Second user interface device
users to Simultaneously navigate through the array indepen                    asSociated with the Second user and coupled to the
                                                                              processing element,
dently of each other. To accommodate multiple users, the            15
                                                                           wherein the processing element is further configured to
Systems described above distinguish between inputs from                       Select a first output based on first inputs received from
the multiple users and Selects a Separate camera output                       interface device and Send output to display device, the
appropriate to each users inputs. In one Such embodiment,                     first display device configured to display the Selected
the Server tracks the current camera node address associated                  first output, and
with each user by Storing each node address in a particular                Select a Second output based on Second inputs received
memory location associate with that user. Similarly, each                     from the Second interface device and Send the Second
user's input is differentiated and identified as being associ                  output to the Second display device, the Second display
ated with the particular memory location with the use of                       device configured to display the Selected Second output.
message tags appended to the user inputs by the correspond                  3. The System of claim 2 wherein the processing element
ing user interface device.                                          25   is configured to Select outputs in real time and the display
   In an alternate embodiment, two or more users may                     devices are configure to display views in real time.
choose to be linked, thereby moving in tandem and having                    4. The system of claim 2 wherein the first user interface
the same view of the environment. In Such an embodiment,                 device and the first display device are coupled to the
each includes identifying another user by his/her code to                processing element by different types of communication
                                                                         linkS.
Serve as a "guide'. In operation, the Server provides the                   5. The system of claim 1 wherein the array includes a
outputs and views Selected by the guide user to both the                 plurality of navigable camera paths and the first path is
guide and the other user Selecting the guide. Another user
input causes the server to unlink the users, thereby allowing            different than the Second path.
each user to control his/her own movement through the                       6. The System of claim 1 wherein the processing element
array.
                                                                    35   includes a control processing element and a plurality of
                                                                         mixing processing elements.
                   Embodiments Covered                                      7. The system of claim 1 wherein the processing element
                                                                         is also coupled to the array.
   Although the present invention has been described in                     8. The system of claim 1 wherein the processing element
terms of certain preferred embodiments, other embodiments           40   includes a plurality of processing elements.
that are apparent to those of ordinary skill in the art are also            9. The system of claim 1 wherein the user interface device
intended to be within the scope of this invention.                       is coupled to the processing element by one of the following
Accordingly, the Scope of the present invention is intended              communication linkS: an internet link, a microwave link, a
to be limited only by the claims appended hereto.                        Satellite link, a wireleSS link, or a fiber optics link.
  What is claimed is:                                               45      10. The system of claim 1 wherein the first user interface
   1. A telepresence System for allowing a first user, in                device and Second user interface device are coupled to the
response to at least one first input, to navigate along a first          processing element by different communication linkS.
path through an environment and a Second user, in response                  11. The system of claim 1 wherein the first user interface
to at least one Second input, to navigate along a Second path            device and Second user interface device are different types of
through the environment independently of the first user, the        50   devices.
System comprising:                                                         12. The system of claim 1 wherein the array of cameras
   an array of cameras including a first Series of cameras               includes a plurality of modular rails having a male end and
      defining the first path through the environment,                   a female end, the male end of one rail connectable to the
      wherein the cameras in the first Series have progres               female end of another rail, and a plurality of cameras
      Sively different perspectives of the environment along        55   connectable to each rail.
      the first path, and a Second Series of cameras defining               13. The system of claim 1 wherein the array of cameras
      the Second path through the environment, wherein the               includes hollow ball joints, each of which houses a camera,
      cameras in the Second Series have progressively differ             and hollow rods interconnecting the ball joints, the rods
      ent perspectives of the environment along the Second               housing communication paths for the outputs.
      path;                                                         60      14. The system of claim 1 wherein the cameras in the
   at least one processing element coupled to the array, the             array are positioned at a density of approximately one
      processing element configured to Select outputs of                 camera every inch.
      cameras in the first Series, based on the first inputs, and           15. The system of claim 1 wherein each camera in the first
      to cause the Selected outputs of cameras in the first              series has a view of the environment that overlaps the view
      Series to be sequentially provided to the first user,         65   of an adjacent camera in the first Series.
      thereby allowing the first user to progressively navigate             16. The system of claim 1 wherein the first series of
      through the environment along the first path, the at least         cameras includes a first camera having a first output and a
   Case 1:20-cv-01106-LGS Document 110-13 Filed 12/16/20 Page 24 of 27


                                                   US 6,535,226 B1
                            19                                                                    20
Second camera having a Second output, the first and Second             31. The system of claim 1 wherein the user interface
cameras being adjacent one another, and wherein the pro              device includes a mouse, wherein user inputs are move
cessing element is further configured to mix the first and           ments of the mouse.
Second outputs in accordance with the first input.                     32. The system of claim 1 wherein the user interface
  17. The system of claim 16 wherein the first inputs                device includes a touchscreen.
indicate a desire to move from the first camera to the Second          33. The system of claim 1 wherein the user interface
camera, and the processing element is configured to mix the          device includes a biofeedback device.
first and Second outputs by electronically Switching between           34. The system of claim 1 wherein the user interface
the first and Second outputs at a Switching Speed.                   device includes a voice recognition device.
   18. The system of claim 17 wherein the processing                   35. The system of claim 34 wherein the user inputs further
element is further configured to mix the outputs by adjusting        include moving forward and backward.
the Switching Speed.                                                   36. The system of claim 1 wherein the user inputs include
   19. The system of claim 16 wherein the first user inputs          an indication of a particular camera in the array.
include an indication of relative Speed of movement through            37. The system of claim 1 wherein the user inputs include
the Series of cameras and the processing element is config      15   moving up, down, to the right, and to the left.
ured to mix the first output and Second output by Switching            38. The system of claim 1 wherein the processing element
from the first output to the Second output at a Switching            operates in accordance with a navigation control algorithm,
Speed, the processing element further configured to adjust           the navigation control algorithm distinguishing between
the Switching Speed in accordance with the indication of             permissible movement and impermissible movement in the
relative Speed.                                                      array.
   20. The system of claim 16 wherein the first camera and              39. The system of claim 38 further including navigation
record camera each have an associated view of the environ            control factors, wherein the navigation control algorithm
ment and the processing element is further configured to mix         controls movement through the array in accordance with the
the outputs by dissolving the view associated with the first         navigation control factors.
camera with the view of the Second camera.                      25      40. The system of claim 39 wherein the navigation control
   21. The system of claim 16 further comprising a first user        factors include one of the group of factors consisting of time
display device associated with the first user and coupled to         of day, time duration, Speed of navigation through the array,
the processing element and wherein the first display device          output of a device in the array, output of a motion Sensor, and
has a frame refresh rate associated therewith and the pro            output of a microphone.
cessing element is configured to mix the outputs by adjust              41. The System of claim 1 wherein the processing element
ing the frame refresh rate.                                          is further configured to disregard a certain one or more of the
   22. The system of claim 16 wherein the processing                 fist imprints or the Second imprints.
element is configured to mix the Outputs by creating a                  42. The System of claim 41 wherein the processing
composite output from the first and Second outputs.                  element is further configured to disregard the certain input
   23. The system of claim 16 wherein the first series of       35   by Selecting at least one predetermined camera output,
cameras further includes a third camera adjacent the Second          thereby directing the user to a predetermined View of the
camera and wherein the processor is configured to mix, in            environment.
response to first inputs associated with moving along the              43. The system of claim 42 wherein the processing
first path from the first camera to the third camera, the            element is configured to Select the predetermined output
outputs of the first camera and the Second camera, and then     40   based on time of day.
mix the outputs of the Second camera and the third camera.             44. The system of claim 42 wherein the processing
   24. The system of claim 16 wherein the processing                 element is configured to Select the predetermined output
element is configured to mix outputs by adding motion blur.          based on a duration of time.
   25. The system of claim 1 wherein the first inputs include           45. The system of claim 41 wherein the processing
an indication of a Speed of movement through the first path     45   element is further configured to disregard the certain input
Series of cameras.                                                   by waiting for a permissible input.
  26. The system of claim 25 wherein the processing                     46. The system of claim 41 further including an operator
element is further configured to compare the indication of           input device coupled to the processing element for receiving
Speed to a predetermined threshold and to Select a number of         from the operator input device an operator input, and
outputs corresponding to fewer than all cameras in the Series   50   wherein the processing element is controlled to disregard the
upon determining the indication of Speed exceeds the pre             certain input based on the operator input.
determined threshold.                                                   47. The system of claim 1 wherein the system further
   27. The system of claim 25 wherein the number of outputs          includes a memory Storing additional Source output, wherein
is inversely proportional to the Speed.                              the first inputs include an indication of Viewing the addi
   28. The system of claim 25 wherein the indication of         55   tional Source output, and the processing element is further
relative Speed of movement through the array includes an             configured to mix camera output and the additional Source
indication of moving relatively slower through the array and         output upon receiving the indication to view the additional
the processing element adjusts the Switching Speed by                Source output.
causing the view associated with the first camera to be                 48. The system of claim 47 wherein the indication of
displayed for a relatively longer period of time in accor       60   Viewing the additional Source output is available to the first
dance with the indication of moving slower.                          user in connection with at least one predetermined camera.
   29. The system of claim 1 wherein the user interface                 49. The system of claim 47 wherein the processing
device includes a keyboard, wherein user inputs are key              element is configured to mix camera output and the addi
Strokes.                                                             tional Source output by compositing camera output and the
  30. The system of claim 1 wherein the user interface          65   additional Source output.
device includes a joystick wherein user inputs are move                 50. The system of claim 47 wherein the processing
ments of the joystick.                                               element is configured to mix camera output and the addi
   Case 1:20-cv-01106-LGS Document 110-13 Filed 12/16/20 Page 25 of 27


                                                    US 6,535,226 B1
                             21                                                                       22
tional Source output by Switching from camera output to the            camera, the array includes another camera interposed
additional Source output.                                              between the first and Second cameras, and mixing the first
   51. The system of claim 47 wherein the additional source            image with the Second image includes providing the first
output includes output from the group of outputs consisting            user with an image from the interposed camera.
of computer graphic imagery, Virtual world imagery,                       62. The method of claim 57 further including receiving a
applets, film clips, and animation.                                    third input from the first user interface device and overriding
   52. The system of claim 1 further including a plurality of          the third input.
microphones, each microphone having an output, wherein                    63. The method of claim 62 wherein overriding the
the processing element is further configured to Select a               received third input includes presenting the first user with a
microphone output based on the first input for transmission            predetermined image.
to the first user.                                                        64. The method of claim 62 wherein overriding the
   53. The system of claim 52 further including a memory               received third input includes continuing to provide the first
coupled to the processing element, the memory correlating              user with the first mixed image and awaiting a fourth input.
cameras and microphones, the processing element Selecting                 65. The method of claim 57 wherein receiving the first
                                                                       input includes receiving an indication of mixing an addi
a microphone by using the memory to correlate the Selected        15   tional Source output, the method further including obtaining
camera output with a microphone output.                                a third mixed output by mixing the Second image with the
   54. A method of providing users with views of a remote              additional Source output.
environment, the method comprising:                                       66. The method of claim 65 wherein mixing the second
   receiving electronic images of the environment captured             image with the additional Source output includes Switching
      from an array of cameras, the array including at least a         from the Second image to the additional Source output.
      first Series of cameras defining a first path through the           67. The method of claim 54 wherein mixing the first
      environment, the first Series of cameras having pro              image with the Second image includes Switching from the
      gressively different perspectives of the environment             first image to the Second image at a first Switching Speed, the
      along the first path;                                            first mixed image including the Second image, and mixing
                                                                  25   the third image with the fourth image includes Switching
   receiving a first input from a first user interface device          from the third image to the fourth image at a Second
      asSociated with a first user, the first input indicating         Switching Speed, the Second mixed image including the
      movement through the environment along the first                 fourth image.
      path;                                                               68. The method of claim 67 wherein receiving the first
   providing to the first user images from the first Series of         input includes receiving an indication of a first Speed of
      cameras in Sequence along the first path, thereby simu           movement along the first path and wherein the first Switch
      lating movement by the first user through the environ            ing Speed is based on the indication of the first Speed of
      ment along the first path.                                       movement.
   55. The method of claim 54 wherein the receiving images                69. The method of claim 68 wherein receiving the second
including receiving images from a Second Series of cameras        35   input includes receiving an indication of a Second Speed of
in the array, the Second Series defining a Second path through         movement along the Second path, the Second Speed greater
the environment, the Second Series of cameras having pro               than the first Speed, and wherein the Second Switching Speed
gressively different perspectives on the environment along             is based on the indication of the Second Speed of movement,
the second path and wherein the method further includes:               the Second Switching Speed greater than the first Switching
   receiving a Second input from a Second user interface          40   Speed.
      device associated with a Second user, the Second input              70. The method of claim 69 wherein mixing the third and
      indicating movement through the environment along                fourth images involves providing the Second user the third
      the Second path;                                                 image for a relatively longer duration than the first image is
   providing to the Second user images from the Second                 provided to the first user.
      Series of cameras in Sequence along the Second path,        45      71. The method of claim 69 wherein mixing the third and
      thereby Simulating movement by the Second user                   fourth images involves providing the Second user the fourth
      through the environment along the Second path, inde              image for a relatively longer duration than the Second image
      pendently of Simulating movement by the first user               is provided to the first user.
      through the environment.                                            72. The method of claim 69 further including obtaining a
   56. The method of claim 55 wherein the first path differs      50   third mixed image by mixing the Second image with a fifth
from the Second path.                                                  image, the fifth image from a camera in the first Series, in
   57. The method of claim 54 wherein the providing of the             accordance with the first input and providing the first user
images to the first user includes obtaining a first mixed              the third mixed image.
image by mixing the image from a first camera in the first                73. A device for providing a user with a display of an
Series with the image from a Second camera in the first Series    55   environment, the device comprising:
and providing the first mixed image to the first user.                    an array of cameras, each camera having an associated
   58. The method of claim 57 wherein mixing the first                      View of the environment and an associated camera
image with the Second image includes compositing the first                  output representing the associated view; and
image with the Second image.                                             at least one processing element coupled to the array, the
   59. The method of claim 58 wherein mixing the third            60        processing element configured to identify permissible
image with the fourth image includes Switching between the                  cameras, the outputs of which may be provided to the
third image and the fourth image.                                           user, and impermissible cameras, the outputs of which
   60. The method of claim 57 wherein mixing the first                      are not provided to the user, despite receiving a request
image with the Second image includes dissolving the first                   from the user to receive the output of an impermissible
image into the Second image.                                      65        Caca.
   61. The method of claim 57 wherein the first image is                 74. The device of claim 73 wherein the output of a certain
from a first camera, the Second image is from a Second                 impermissible camera is not provided to the user despite a
   Case 1:20-cv-01106-LGS Document 110-13 Filed 12/16/20 Page 26 of 27


                                                   US 6,535,226 B1
                            23                                                                    24
request from the user to receive the output of the certain                has a progressively different associated view of the
impermissible camera.                                                     environment along a path and an associated camera
   75. The device of claim 74 wherein the permissible                     output representing the associated view;
cameras change based on the time of day.                               memory Storing an additional Source output, the addi
   76. The device of claim 73 wherein the environment being               tional Source output including other than the output of
Viewed is a performance and the permissible cameras                       the array of cameras, and
change based on the duration of time from the Start of the             at least one processing element coupled to the memory for
performance.
   77. The device of claim 73 wherein the permissible                     receiving the additional Source output, the processing
cameras are predetermined.                                                element configured to interpret user inputs and Select,
   78. The device of claim 77 further including memory                    based on the user inputs, a Sequence of outputs of
coupled to the processing element, the memory Storing an                  cameras in a path, or the additional Source output to
indication of the predetermined permissible cameras.                      provide to the user.
   79. The device of claim 73 further including a user                 92. The device of claim 91 wherein the processing ele
interface device associated with the user and coupled to the    15
                                                                     ment is configured to mix the additional Source output with
processing element, the user interface device providing user         camera output.
inputs to the processing element indicative of movement                93. The device of claim 92 wherein the processing ele
through the array, the processing element Selecting permis           ment is configured to mix the additional Source output and
Sible camera output based on the user input.                         camera output by Switching from the camera output to the
   80. The device of claim 79 wherein the processing ele             additional Source output.
ment is configured to disregard user input corresponding to            94. The system of claim 91 further including a plurality of
a impermissible camera.                                              user interface devices coupled to the processing element,
   81. The device of claim 80 wherein the processing ele             each associated with a different user and having user inputs
ment is configured to disregard user input corresponding to          asSociated with movement among cameras in the array.
a impermissible camera by awaiting new user input corre         25
                                                                       95. The system of claim 91 wherein the array of cameras
sponding to a permissible camera.                                    includes a plurality of modular rails having a male end and
   82. The device of claim 80 wherein the processing ele             a female end, the male end of one rail connectable to the
ment is configured to disregard user input corresponding to          female end of another rail, and a plurality of cameras
a impermissible camera by Selecting a permissible camera             connectable to each rail.
output.                                                                 96. The system of claim 91 wherein the array includes at
   83. The device of claim 73 further including a data device        least one user navigable path of cameras and the user inputs
other than a camera having an output coupled to the at least         include an indication of a speed of movement through the
one processing element, the permissible cameras based on             path.
the data device output.                                                 97. The system of claim 91 wherein the processing
  84. The device of claim 83 wherein the data device is a            element is further configured to override user inputs and
motion Sensor.
                                                                35
                                                                     Select at least one predetermined camera output, thereby
  85. The device of claim 83 wherein the data device is a            directing the user to a predetermined view.
microphone.                                                             98. The system of claim 97 wherein the processing
  86. A method for providing a user with views of an                 element is configured to Select the predetermined output
environment from a plurality of cameras in accordance with      40
                                                                     based on a navigation control factor.
user inputs, the method comprising:                                     99. A method of providing a user with a view of an
  electronically receiving user inputs indicative of a view          environment, the method comprising:
     from a camera;                                                     receiving electronic images of the environment from an
  identifying permissible cameras, the views from which                    array of cameras, the array including one or more Series
     are capable of being provided to the user; and             45
                                                                           of cameras in one or more paths, each camera in a Series
  determining whether the camera is one of the permissible                 having a progressively different associated view of the
     cameras, and                                                          environment along a path;
  if the camera is not one of the permissible cameras,                  receiving via a telecommunication link user inputs indica
     preventing the user from obtaining the View from the                  tive of movement through the array,
     camera, wherein the permissible cameras change over        50      Selecting a Sequence of camera images in a path based on
     time.                                                                 the user inputs;
   87. The method of claim 86 wherein the permissible                   retrieving additional Source output from memory based on
cameras change while the user views the environment.                       user input indicating a desire to View the additional
   88. The method of claim 86 wherein identifying permis                   Source output, the additional Source output including
Sible cameras is based on time of day.                          55         other than output of the array of cameras, and
   89. The method of claim 86 further including noting when             providing the user with the additional Source output at one
the user begins to view the environment and wherein the                    or more points in the array.
permissible cameras are based on a period of time from                  100. A system for remote seamless viewing of an envi
when the user begins to view the environment.                        ronment from an array of cameras, each having an output
  90. The method of claim 86 wherein the environment is a       60   representing an image of the environment, the System com
performance and the permissible cameras are based on the             prising:
performance.                                                            an interface device having inputs for Selecting a path
   91. A device for providing a user with a display of an                  through at least a portion of the array from which to
environment in response to user inputs, the System compris                 View the environment, the path including a Sequence of
ing:                                                            65         cameras, each camera in the Sequence having a differ
   an array of cameras including one or more Series of                     ent point perspective and a field of View that overlaps
     cameras in one or more paths, each camera in a Series                 that of an adjacent camera; and
   Case 1:20-cv-01106-LGS Document 110-13 Filed 12/16/20 Page 27 of 27


                                                    US 6,535,226 B1
                             25                                                                        26
   a display device for Sequentially displaying at least a                110. The method of claim 109 wherein the displaying
      portion of the images Selected by the processing                 includes Switching from the first image to the Second image
      element, thereby providing the user a Substantially              to the third image at a given Speed.
      SeamleSS View of the environment along the path.                    111. The method of claim 110 further including selecting
   101. The system of claim 100 wherein the images from                a speed of movement through the array, wherein the given
the Selected cameras are displayed at a rate of approximately          Speed is based on the Selected Speed.
twenty-four images per Second.                                            112. The method of claim 109 wherein the displaying
   102. The system of claim 100 wherein the user interface             includes applying a given frame refresh rate to the images.
device includes at least one of the following devices: a                  113. The method of claim 109 wherein the displaying
keyboard; a joystick, a mouse, a touchscreen; a biofeedback            includes compositing the first image with the Second image
device; and a voice recognition device.                                and then compositing the Second image with the third image.
   103. The system of claim 100 wherein the images dis                    114. The method of claim 109 wherein the displaying
played by the display device are mixed.                                includes dissolving the first image into the Second image and
   104. The system of claim 103 wherein the images dis                 then dissolving the Second image into the third image.
played are mixed by continuously Switching from the image         15
                                                                          115. The method of claim 109 further including selecting
of a current camera in the path to the image of a next camera          an additional Source output to be displayed and mixing the
in the path.                                                           additional Source output with the third image.
   105. The system of claim 104 wherein the inputs are for               116. The method of claim 109 wherein the first, second
Selecting a speed of progressing through the path and the              and third images correspond to first, Second, and third
images are Switched in accordance with the Selected Speed.             cameras, respectively.
                                                                         117. The method of claim 116 wherein the second camera
   106. The system of claim 103 wherein the images dis                 is adjacent to the first and third cameras.
played are mixed by continuously compositing the image                   118. The method of claim 109 wherein at least one of the
from a current camera in the Sequence with the image of a              images is a Stereoscopic image obtained from a plurality of
next camera in the array.                                              cameras in the array.
   107. The system of claim 100 wherein the inputs are for        25
                                                                         119. A telepresence System for providing multiple users
Selecting a speed of progressing through the path.                     with Simulated independent movement through an
   108. The system of claim 100 wherein the display device             environment, the System comprising:
displays a plurality of imageS Stereoscopically.
   109. A method for a user experiencing movement through                an array of cameras including a Series of cameras, each
an environment along a path of cameras in an array, the                     camera in the Series having an associated view of the
cameras having progressively different point perspectives of                environment from a progressively different point per
the environment, the method comprising:                                     Spective and an associated camera output representing
   receiving electronically a first image captured from the                 the associated view;
      array of cameras, the first image having a first field of          an electronic Storage device for Sharing outputs among
      View from a first point perspective;                        35       multiple users, and at least one processing element
                                                                           coupled to the electronic Storage device, the processing
   receiving electronically a Second image captured from the               element configured to electronically Store outputs from
      array, the Second image having a Second field of view                 cameras in the Series and an indication of which camera
      from a Second point perspective, the Second field of                  each output is associated with on the electronic Storage
      view overlapping the first field of view;                   40        device, thereby allowing Subsequent simultaneous
   receiving electronically a third image captured from the                 retrieval of the Stored outputs by multiple users, and
      array, the third image having a third field of view from           the processing element also configured to Sequentially
      a third point perspective, the third field of view over               retrieve for multiple users from the electronic Storage
      lapping that overlaps the Second field of view, wherein               device. Stored outputs from cameras in the Series,
      the first, Second and third point perspectives are on the   45        thereby Simulating progressive movement along the
      path;                                                                 different point perspectives of the views associated
   displaying the first, Second, and third images in Sequence               with the retrieved outputs.
      to the user, thereby obtaining an experience of SeamleSS
      movement through the environment along the path.                                       k     k   k    k   k
